Citation Nr: 1748005	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  12-10 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for dermatitis- jungle rot on leg, hands, and arms. 

4.  Entitlement to service connection for sinusitis.  


WITNESS AT HEARING ON APPEAL

Veteran and Veteran's spouse


ATTORNEY FOR THE BOARD

N.Yeh, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from November 1965 to August 1967.  The Veteran received the Combat Infantry Badge for his service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi.  

The Veteran and his spouse testified at a hearing before the Decision Review Officer in October 2012.  A copy of the hearing transcript is associated with the claims file.  

The issues of hypertension, sinusitis, and dermatitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative evidence of record suggests that the Veteran's tinnitus is related to his service connected hearing loss.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for tinnitus have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303. 3.304, 3.307, 3.309 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided this required notice and information regarding his claim for service connection for his tinnitus in a letter dated July 2009. He has not alleged any notice deficiency during the processing and adjudication of his claims.  

Next, VA has a duty to assist the claimant in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, private treatment records, providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein.  The Veteran was afforded a VA examination in February 2010, April 2011, and July 2015.  The Board finds that the VA examination reports are adequate to decide the case because it is predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined in July 2015.  See 38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).

The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2006).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38. U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a)(2016).  "To establish a right to compensation for a present disability, a Veteran must show," (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e. a nexus, between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has aggravated the nonservice-connected disability for which service connection is sought.  See 38 C.F.R. § 3.310 (2016). 

Service connection for certain chronic diseases will be rebuttably presumed if manifest to a compensable degree within one year after separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Moreover, for such diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Although tinnitus has recently been identified as chronic disease for which presumptive service connection may be granted, pursuant to 38 C.F.R. §§ 3.307 and 3.309, there must be evidence that the disability is manifested to a compensable degree within a prescribed period (within one year) following service discharge.  See Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Lay statements, such as those made by the Veteran, are considered to be competent evidence when describing the features or symptoms of an injury or illness. Falzone v. Brown, Vet. App. 398 (1995).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In his April 2009 statement, the Veteran contends that his tinnitus is due to his hearing loss.  A review of his Service Treatment Records (STRs) dated October 1965 entrance examination revealed a notation indicating, 'tinnitus in the past.' 

After service, the Veteran's VA treatment record dated July 2003 reported the Veteran's complaint of longstanding hearing loss and tinnitus.  Intermittent bilateral tinnitus was noted again in another treatment record dated July 2007.  The Veteran was afforded a VA examination in February 2010 to assess both his claim for hearing loss and tinnitus.  There, the Veteran reported his noise exposure during his service, especially during his deployment to Vietnam.  He reported exposure to combat noise such as 50 caliber guns being fired clear his head, rocket and bomb explosions.  As of date of this examination, the Veteran worked as a truck driver since 1985.  The examiner also noted the Veteran's history of hunting.  The Veteran reported that his tinnitus had onset at least 15 to 20 years prior.  Based on the medical report, the VA examiner reported that tinnitus was as likely as not a symptom associated with hearing loss.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss and constant bilateral tinnitus.  However, when asked whether or not tinnitus was due to military noise exposure or whether or not it was aggravated by his military service, the examiner stated that he could not make a determination without resorting to mere speculation.  

After the Veteran was granted service connection for hearing loss in April 2010, he was afforded another VA examination in April 2011.  There, the Veteran complained of tinnitus.  Unlike the prior examination, he told the examiner that he starting hearing constant 'clicking' for the past 10 years, in both ears.  The examiner indicated that it was as likely as not that tinnitus is a symptoms associate with hearing loss.  

In October 2012, the Veteran testified at a hearing before the Decision Review Officer.  There, he stated that he experiences ringing in his ears due to the excess shooting, high caliber rifles, and machine guns during his time in the military.  He stated to the hearing officer that the ringing in his ears existed during service.  Contrary to his STR, which noted a prior history of tinnitus, the Veteran stated that he did not have ringing in his ears prior to entering service in 1965.  

In a July 2015 VA examination, the VA examiner opined that there was no evidence to support any aggravation of tinnitus during the military since tinnitus is a very common and subjective complaint, with no way to quantify its severity.  

The Board finds that the probative evidence of record supports the Veteran's service connection claim for tinnitus.  The Veteran testified in October 2016 that he did not suffer from tinnitus prior to entry into service.  The Board acknowledges that the Veteran's report of medical history dated October 2015 indicated a prior history of tinnitus.  However, the Board finds that the entry is vague and it did not specify whether or not that occurrence of tinnitus was an isolated instance or a chronic condition.  Thus, the Veteran is considered sound upon entry to service.  Although there were no specific report, complaint, or finding of tinnitus or ringing in ears documented during service, there are significant treatment records of hearing loss post service, which the Veteran was later granted service-connection.  Based on the VA examination reports dated February 2010 and April 2011, both examiners indicated that it was as likely as not that the Veteran's tinnitus is a symptom associated with hearing loss.  

The Court has found a lay person competent to identify tinnitus, as it is a disorder that can be identified based on lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  In this case, the Veteran is competent and credible to report the circumstances of his service.  Notably, his DD-214 reflects his combat experience, which is consistent with his exposure to heavy artillery fire, enough to cause tinnitus.  While the July 2015 VA examiner opined that the Veteran's tinnitus was not aggravated by the Veteran's service, the Board find that other evidence of record is sufficient to grant direct service connection.  

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. 38 C.F.R. § 3.102 ; 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990). Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule applies, and service connection for tinnitus is granted.


ORDER

Entitlement to service connection for tinnitus is granted.  


REMAND

The Veteran currently seeks service connection for hypertension, dermatitis, and sinusitis.  After review of the record, the Board finds that a VA examination is necessary.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  

In his April 2009 statement, the Veteran contends that his hypertension is caused by poor sleep and depression.  He was later service connected for anxiety in April 2010.  In his October 2012 hearing, the Veteran asserted that both he and his physician, believe that the Veteran's anxiety is aggravating his blood pressure.  In a July 2012 VA treatment record, the VA physician reported that the Veteran's blood pressure fluctuates in response to stressors and his reaction to these stressors.  It was his opinion that it is as likely as not that his anxiety aggravates or disturbs the Veteran's blood pressure control.  His VA treatment record dated April 2003 and April 2009 also reflect a diagnosis of hypertension, but an opinion as to its etiology was not provided. 

However, in June 2015, the Veteran was afforded another VA examination to assess his hypertension.  That examiner opined that it is less likely than not that the hypertension is due to or the result of the Veteran's service connected anxiety.  In his rationale, the examiner explained that there are numerous factors that have been implicated as being associated with the occurrence and aggravation of hypertension.  However, association does not establish causation.  Anxiety can cause temporary elevation in blood pressure readings but medical science has not established that anxiety or anxiety related mental illness is a definitive cause or an aggravation factor that causes hypertension.  Thus, with two opposing opinions, the Board requires additional clarification. 

With regards to the Veteran's claim for sinusitis, he claims that it was caused by chemical exposure, fungus, and him sleeping on rice paddies during his service in Vietnam.  His STR dated October 1965 (Report of Medical History) showed a notation of 'ear, nose, and throat trouble.'  During service, he was also treated for a sore throat in January 1966.  During the October 2012 hearing, the Veteran testified that he was exposed to hot and dry weather that would rapidly change to cold and rainy during his time in Vietnam.  It is his contention that those climate conditions aggravated his sinus.  He also believes that the dust and chemicals made his nose bleed several times in service, and thus contribute to his sinusitis.  While there are VA treatment records reflecting a diagnosis of sinusitis, the Board requires a medical nexus opinion. 

The Board now turns to the Veteran's claim for dermatitis.  In his April 2009 statement, the Veteran states that he was diagnosed with jungle rot while he was in Vietnam.  He asserts that he continues to experience outbreaks at present, which affects his legs, hands, and arms.  It is his contention that his exposure to the wet climate, poor hygiene, and exposure to chemicals contributed to his condition.  The Veteran's STR, including his Agent Orange protocol examination showed that his skin was reported as 'normal.'  Therefore, the Board finds that the Veteran should be scheduled for a VA examination to assess his current skin condition.  



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination in order to determine the nature and etiology for his sinusitis, hypertension, and dermatitis.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  The examiner must provide a complete explanation of his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles. 

For the issue relating to the residuals of the Veteran's hypertension, the examiner is asked to accomplish the following:

a.  The examiner is asked to consider the following prior medical opinion and lay testimony: 

A July 2012 VA treatment record, linking the Veteran's hypertension and his service connected anxiety.  

A June 2015 VA examination report, providing a negative nexus opinion between the Veteran's hypertension and his service connected anxiety.  

An April 2011 statement from the Veteran's wife, describing the Veteran's blood pressure readings and symptoms.  

b.  The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the hypertension is caused by the Veteran's service connected anxiety.  

c.  The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the hypertension is aggravated by the Veteran's service connected anxiety.

For the issue relating to the Veteran's sinusitis, the examiner is asked to accomplish the following: 

a.  The examiner is asked to consider the following prior medical opinion and lay testimony:

The Veteran's October 2012 testimony regarding the etiology of the Veteran's sinusitis. 

The Veteran's 1966 STR

b.  The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the sinusitis is caused or aggravated by service. 

For the issue relating to the Veteran's dermatitis, the examiner is asked to accomplish the following: 

a.  The examiner is asked to consider the following prior medical opinion and lay testimony:

The Veteran's October 2012 testimony regarding the etiology of the Veteran's dermatitis. 

b.  Identify what skin condition(s) the Veteran suffers from.  For each skin condition, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the skin condition(s), including dermatitis, is caused or aggravated by service. 

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.  

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


